[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                FILED
                      ________________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           December 5, 2005
                            No. 05-10881                 THOMAS K. KAHN
                        Non-Argument Calendar                  CLERK
                      ________________________

                D. C. Docket No. 04-00437-CR-T-26TBM


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                 versus

ALEXANDRE ANCHICO,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________
                          (December 5, 2005)


Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
      Susan Hartman Swartz, court-appointed counsel for appellant, Alexandre

Anchico, in this direct criminal appeal, moves to withdraw from further

representation of the appellant and has submitted a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Anchico filed a

response, in which he states that he wishes to raise unspecified issues of arguable

merit and that Swartz has provided ineffective assistance of counsel. Anchico also

moves this Court for appointment of a new attorney.

      Our independent review of the entire record reveals that counsel’s assessment

of the relative merit of the appeal is correct. To the extent Anchico seeks to assert

ineffective-assistance-of-counsel claims in this direct appeal, the Supreme Court has

held that a motion brought under 28 U.S.C. § 2255, rather than a direct appeal, is the

preferred method to assert such a claim. See Massaro v. United States, 538 U.S. 500,

504-05, 123 S. Ct. 1690, 155 L. Ed. 2d 714 (2003). Moreover, we do not find that

counsel’s alleged ineffectiveness is apparent from the record before us. Cf. United

States v. Freixas, 332 F.3d 1314, 1319 n.3 (11th Cir. 2003) (Although we typically

entertain ineffectiveness claims on collateral review, we may do so in the context of

a direct appeal if the record is sufficiently developed, as it plainly is here.” (emphasis

added)).




                                            2
      Because independent examination of the record reveals no issues of arguable

merit, Anchico’s motion for appointment of counsel is DENIED, counsel’s motion

to withdraw is GRANTED, and Anchico’s conviction and sentence are AFFIRMED.




                                       3